     Case: 1:18-cv-06675 Document #: 61 Filed: 12/18/19 Page 1 of 1 PageID #:347

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Demetria Powell, et al.
                                    Plaintiff,
v.                                                     Case No.: 1:18−cv−06675
                                                       Honorable Joan B. Gottschall
State of Illinois, The, et al.
                                    Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, December 18, 2019:


       MINUTE entry before the Honorable Joan B. Gottschall: Enter order denying
defendant's motion to reconsider [39]. A status hearing is set for 1/8/2020 at 9:30 a.m.
Mailed notice(mjc, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
